Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 1 of 9 PageID #: 151




                               EXHIBIT E
              Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 2 of 9 PageID #: 152




                                                                                        June 6, 2019
Analysis of canned tomatoes from two different manufacturers.

Prepared by Chaim Frenkel, Plant Biology Department, Rutgers University




Protocol: Canned tomato fruit from two manufacturers, comprising COLUCCIO S. MARZANO TOMATOES (CMC1 L= B214 SM
= DOP SAN MARZANO) and CENTO SAN MARZANO ORGANIC (SL 1 A222 SM BBE = 98/22), were transferred from cans to a table
top and arranged in 4 groups, each representing an individual can.

The width and length of each fruit was measured and the obtained value represented in Table 1 and Table 2.
The tables show: raw values for width and length 2. Average width and length for each group of fruit, 3. Ratio of
length to width for each group and 4. The Grand Ratio, that is, the ratio for width and length for the entire
population of tomato fruit from 4 cans of each manufacturer.

Table 3 also shows a comparison between Length/ Width ratio measured in the experimental fruit and in an
internet image taken of San Marzano tomatoes, shown in Figure 1.

Figure 2 is a visualization of canned COLUCCIO S. MARZANO TOMATOES and CENTO SAN MARZANO ORGANIC TOMATOES.
              Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 3 of 9 PageID #: 153




Results. The Grand length to width ratio show higher value (2.439) for the COLUCCIO S. MARZANO (Table 1)
than the CENTO SAN MARZANO ORGANIC (1.857) shown in Table 2. These values were compared to length to
width ratio of San Marzano and Roma tomatoes (Table 3) in an image shown in Figure 1. It appears that the
length to width ratio of COLUCCIO S. MARZANO TOMATOES are close to those of authentic San Marzano fruit while
the length to width ratio of the CENTO SAN MARZANO ORGANIC are practically identical to the Roma tomatoes.
An additional criterion is the tissue firmness: Authentic San Marzano tomatoes are known for their tissue
firmness. This trait was visualized in Figure 2. The COLUCCIO S. MARZANO tomatoes appear to be well shaped
although with some tissue fragmentation. The CENTO SAN MARZANO ORGANIC appear fragile with extensive
tissue fragmentation. Some fruit completely disintegrated, resulting in fewer complete fruit and a higher degree
of debris.
The difference in tissue firmness is also manifested by measurement of viscosity: The juice from 4 cans for each
manufacturer was combined (around 800 mL), homogenized at low speed for 30 seconds and was next measured
for rate of flow through a pipette. The results show that the rate of flow of 28 mL of juice was 1 mL/ minute for
juice of COLUCCIO S. MARZANO tomatoes but was 0.683 mL/ minute for the CENTO SAN MARZANO ORGANIC
tomato juice. This lower value indicate greater viscosity (resistance to flow) in the latter, apparently because of
cell wall debris from disintegrated tissue.


One is led to the conclusions that COLUCCIO S. MARZANO tomatoes are authentic San Marzano variety because
of fruit dimensions which comply with traditional shape of these tomatoes and also because of greater tissue
firmness.
By this reasoning, the CENTO SAN MARZANO ORGANIC brand appears to resemble the Roma tomatoes.
              Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 4 of 9 PageID #: 154




Table 1. Value for width and length of canned tomato fruit from 4 separate cans of S. MARZANO TOMATOES.
         Shown are: 1. values, in millimeters (mm) for width and length of each tomato 2. Average for each group
         of tomatoes, representing a separate can 3. Ratio of Length to Width for each group and 4. Sum of Ratio
         Length to Width from 4 groups of tomatoes.


                         Coluccio S. MARZANO TOMATO
                         (CMC1 L= B214 SM = DOP SAN MARZANO)

                             Can 1              Can 2                   Can 3                Can 4

                          Width      Length    Width     Length     Width       Length     Width     Length
                           (mm)       (mm)     (mm)       (mm)      (mm)         (mm)       (mm)      (mm)
                              34          76       28        80         40          75         40         82
                              32          75       30        78         40          80         35         80
                              42          80       36        80         36          65         33         70
                              43          80       35        80         36          75         38         80
                              36          70       30        65         28          60         38         80
                              36          72       32        75         30          65         35         74
                              31          65       35        70         25          65         30         60
                              35          80       40        80         29          65         28         65
                              25          60       30        40         30          90         30         75
                              40          80       32        80         35          75         30         70
Average                     35.4       73.8      32.8     72.8        32.9       71.5        33.7       73.6

Ratio   Length / Width                2.113              2.250                  2.173                 2.208



Grand Ratio Length / Width         2.186
              Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 5 of 9 PageID #: 155




Table 2. Value for width and length of canned tomato fruit from 4 separate cans of CENTO SAN MARZANO
         ORGANIC (SL 1 A222 SM BBE = 98/22).
         Shown are: 1. values, in millimeters (mm) for width and length of each tomato 2. Average for each group
         of tomatoes, representing a separate can 3. Ratio of Length to Width for each group and 4. Grand Ratio
         for Length to Width from 4 groups of tomatoes.


                         CENTO SAN MARZANO ORGANIC (SL 1 A222 SM BBE = 98/22)

                                  Can 1           Can 2                 Can 3              Can 4

                         Width    Length    Width     Length   Width      Length   Width     Length
                          (mm)      (mm)     (mm)      (mm)    (mm)        (mm)     (mm)      (mm)
                                                 35       70
                                                 33       70
                             24        70        33       65       35         60
                             38        60        28       50       33         55
                             35        60        39       75       40         70
                             40        55        32       60       35         65       38            70
                             40        75        36       70       27         60       38            70
                             42        65        37       70       38         70       40            75
                             33        60        30       50       37         60       40            75
                             33        55        27       50       30         70       26            50
Average                    35.6      62.5     33.0      63.0     34.4       63.8     36.4          68.0

Ratio   Length / Width              1.754              1.909               1.855               1.868

Grand Ratio Length / Width         1.857
               Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 6 of 9 PageID #: 156




Table 3. The table show a comparison between Length to Width ratios measure in an image (Figure 3)
         and measured in canned tomatoes of San Marzano tomatoes and San Marzano Roma Pole tomatoes
         fruit.



                                                 measured              measured in
                                                 in image*             canned fruit*

                                                    Length/ Width Ration


                San Marzano tomato                2.547                 2.186

                San Marzano Roma Pole             1.832                 1.857
                tomatoes


The values obtained for canned San Marzano tomatoes approach the values measure in the image.
The values obtained for canned San Marzano Roma Pole tomatoes are practically the same values measure in the
image.

*   Each value represents an average of length to width ration measured in 10 individual tomato fruit
Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 7 of 9 PageID #: 157




 Table 4. Weight of seeds collected from 4 cans of two manufacturers

  Manufacturer                           Weight
                                         (mg)

  COLUCCIO S. MARZANO TOMATOES           458
  CENTO SAN MARZANO ORGANIC              736



 Seeds were collected from the juice of 4 cans of each manufacturer were washed,
 dried at 60 C and weighed at the end of two days.




 This information indicated that COLUCCIO S. MARZANO TOMATOES consisted of
 firmer fruit, which did not readily release seeds upon canning.

 CENTO SAN MARZANO ORGANIC tomatoes released more seeds onto the juice,
 apparently because of less firm fruit tissue which did not stand the rigor of
 canning and tended to break and allow escape of seeds.
              Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 8 of 9 PageID #: 158




Figure 1. An image showing San Marzano (L) and San Marzano Roma Pole Tomato (R)




          San Marzano tomato fruit         San Marzano Roma Pole Tomato fruit

Ratios of length to width, calculated from the image, reveals:
Ratio of 2.547 for San Marzano tomatoes.
Ratio of 1.860 for San Marzano Roma Pole tomatoes.
              Case 2:19-cv-00974-JS-GRB Document 14-5 Filed 07/05/19 Page 9 of 9 PageID #: 159




Figure 2. An imgage showing canned tomato fruit from Coluccio S. MARZANO TOMATOES (CMC1 L= B214 SM =
          DOP SAN MARZANO) and CENTO SAN MARZANO ORGANIC (SL 1 A222 SM BBE = 98/22).

The S. Marzano tomatoes appear to be well shaped, firmer and some fragmented tissue (at the bottom of image).
The Cento San Mrzano Organic are less well shape, not firm with a significant part of the fruit tissue fragmented
(shown at the bottom).




Coluccio S. MARZANO TOMATOES                    CENTO SAN MARZANO ORGANIC
